DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42" and "52" have both been used to designate the “main body”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1 – 9, 12, 15 – 22, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (2012/0261149).
 	Regarding claim 1, Schmidt discloses an apparatus comprising a main body 52, 54, 56, 60 (See Fig. 2) having a proximal end and a distal end, said main body proximal end being adapted to mount to a seeder, a pivot leg 116 having a first end and a second end, said first end being pivotally mounted to said main body distal end at a pivot 86, said second end extends toward said main body proximal end; a clearing implement 124 is mounted to said pivot leg second end; said row cleaning device is adapted to be driven by a seeder in a direction of travel; said clearing implement being located behind said pivot in said direction of travel; said pivot leg pivots with respect to said main body as said clearing implement moves along the ground in said direction of travel (See Pg. 3, Paras. 0029 – 0035).
 	Regarding claim 2, a mounting bracket 108 is attached to said main body (See Fig. 1, Pg. 3, Para. 0033).  
 	Regarding claim 3, said mounting bracket has at least one mounting portion 110 extending perpendicular to said main body, and at least one mounting plate 112, said at least one mounting plate being positioned adjacent said mounting portion, and at least one fastener 106 to connect said mounting plate to said at least one mounting ear for mounting said row cleaner to a seeder (See Fig. 3).  
 	Regarding claim 4, said mounting bracket 108 is adapted to mount to said pivot arm of said seeder or to the mounting bar 134 of said seeder (See Fig. 2).  
  	Regarding claim 5, said pivot is a torsional spring, and said pivot leg has a raised position and a lowered position, said torsional spring normally maintaining said pivot leg in said raised position (See Pg. 3, Para. 0032).  	Regarding claim 6, a control spring 86 is mounted between said main body and said pivot leg to force said pivot leg between a raised position and a lowered position (See Fig. 2).  
 	Regarding claim 7, said control spring is adapted to drive said pivot leg to said lowered position (See Fig. 2, Pg. 3, Paras. 0032 – 0034).  
 	Regarding claim 8, said pivot is a bias normally maintaining said pivot leg in said raised position (See Pg. 3, Paras. 0032 – 0034).  
 	Regarding claim 9, said control spring acts against said bias to force said pivot leg to said lowered position, whereby said pivot leg returns to said raised position when said control spring is released (See Pg. 3, Paras. 0032 – 0034).   	Regarding claim 12, said control spring pivots said pivot leg at different angles with respect to said main body to set different lowered positions of said pivot leg to adjust the position of said clearing implement with respect to the ground (See Pg. 3, Paras. 0032 – 0034).  
 	Regarding claim 15, said clearing implement 124 has a plurality of cutting teeth (See Fig.2).  
 	Regarding claim 16, said pivot includes a torsional spring to bias said pivot leg to said raised position (See Fig. 2).  
 	Regarding claim 17, the main body includes a proximal end and a distal end, said main body proximal end being adapted to mount to a seeder; the pivot leg 116 includes a first end and a second end, said first end being pivotally mounted to said main body distal end at a pivot, said second end extending toward said main body proximal end, said pivot normally biasing said pivot leg to said raise position; a control spring 86 is mounted between said main body and said pivot leg to force said pivot leg between a raised position and a lowered position, said control spring acts against said pivot to force said pivot leg to said lower position; the clearing implement 124 mounted to said pivot leg second end; said row cleaning device being adapted to be driven by a seeder in a direction of travel; said clearing implement being located behind said pivot in said direction of travel; said pivot leg pivots with respect to said main body as said clearing implement moves along the ground in said direction of travel (See Pg. 3, Paras. 0029 – 0035).
 	Regarding claim 18, the mounting bracket is attached to said main body (See Fig. 1, Pg. 3, Para. 0033).  
 	Regarding claim 19, said mounting bracket has at least one mounting portion 110 extending perpendicular to said main body, and at least one mounting plate, said at least one mounting plate being positioned adjacent said mounting portion, and at least one fastener to connect said mounting plate to said at least one mounting ear for mounting said row cleaner to a seeder (See Fig. 3).  
 	Regarding claim 20, said mounting bracket is adapted to mount to said pivot arm of said seeder or to the mounting bar of said seeder (See Fig. 2).     	 	Regarding claim 21, said pivot is a torsional spring, and said pivot leg has a raised position and a lowered position, said torsional spring normally maintaining said pivot leg in said raised position (See Pg. 3, Para. 0032). 
 	Regarding claim 22, said control spring acts against said torsional spring to force said pivot leg to said lowered position, whereby said pivot leg returns to said raised position when said control spring is released (See Pg. 3, Paras. 0032 – 0034).   
 	 Regarding claim 25, said control spring pivots said pivot leg at different angles with respect to said main body to set different lowered positions of said pivot leg to adjust the position of said clearing implement with respect to the ground (See Pg. 3, Paras. 0032 – 0034).  
 	Regarding claim 28, said clearing implement 124 has a plurality of cutting teeth (See Fig. 2).
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 10, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Bassett (8,910,581).
 	Regarding claim 10, Schmidt discloses an apparatus comprising a main body 52, 54, 56, 60 (See Fig. 2) having a proximal end and a distal end, said main body proximal end being adapted to mount to a seeder, a pivot leg 116 having a first end and a second end, said first end being pivotally mounted to said main body distal end at a pivot 86, said second end extends toward said main body proximal end; a clearing implement 124 is mounted to said pivot leg second end; said row cleaning device is adapted to be driven by a seeder in a direction of travel; said clearing implement being located behind said pivot in said direction of travel; said pivot leg pivots with respect to said main body as said clearing implement moves along the ground in said direction of travel (See Pg. 3, Paras. 0029 – 0035).
 	Schmidt fails to disclose that said control spring is a fluid spring that extends when pressurized and retracts when depressurized, said control spring acts against the pivot to force said pivot leg to said lowered position when pressurized; said pivot forces said pivot leg to said raised position when said control spring is depressurized.   	However, Bassett discloses an apparatus comprising a control spring 30 that is an air spring or fluid spring that extends when pressurized and retracts when depressurized (See Col. 3, lines 8 – 29). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Schmidt according to the teachings of Bassett for the purpose of, advantageously providing a biasing element since this type of device urges a tool carrying stem downwardly with a controllable force (See Bassett, Col. 1, lines 44 – 48).
 	Regarding claim 11, Schmidt fails to disclose that said control spring is remotely controlled.   	However, in Bassett, the air spring is remotely controlled (See Col. 1, lines 54 – 61).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Schmidt according to the teachings of Bassett for the purpose of, advantageously providing a biasing element since this type of device urges a tool carrying stem downwardly with a controllable force (See Bassett, Col. 1, lines 44 – 48).
 	Regarding claim 23, Schmidt discloses that the main body includes a proximal end and a distal end, said main body proximal end being adapted to mount to a seeder; the pivot leg 116 includes a first end and a second end, said first end being pivotally mounted to said main body distal end at a pivot, said second end extending toward said main body proximal end, said pivot normally biasing said pivot leg to said raise position; a control spring 86 is mounted between said main body and said pivot leg to force said pivot leg between a raised position and a lowered position, said control spring acts against said pivot to force said pivot leg to said lower position; the clearing implement 124 mounted to said pivot leg second end; said row cleaning device being adapted to be driven by a seeder in a direction of travel; said clearing implement being located behind said pivot in said direction of travel; said pivot leg pivots with respect to said main body as said clearing implement moves along the ground in said direction of travel (See Pg. 3, Paras. 0029 – 0035).
 	Schmidt fails to disclose that said control spring is a fluid spring that extends when pressurized and retracts when depressurized, said control spring acts against said pivot to force said pivot leg to said lowered position when pressurized; said pivot forces said pivot leg to said raised position when said control spring is depressurized.   	However, Bassett discloses an apparatus comprising a control spring 30 that is an air spring or fluid spring that extends when pressurized and retracts when depressurized (See Col. 3, lines 8 – 29). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Schmidt according to the teachings of Bassett for the purpose of, advantageously providing a biasing element since this type of device urges a tool carrying stem downwardly with a controllable force (See Bassett, Col. 1, lines 44 – 48).
 	Regarding claim 11, Schmidt fails to disclose that said control spring is remotely controlled.   	However, in Bassett, the air spring is remotely controlled (See Col. 1, lines 54 – 61). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Schmidt according to the teachings of Bassett for the purpose of, advantageously providing a biasing element since this type of device urges a tool carrying stem downwardly with a controllable force (See Bassett, Col. 1, lines 44 – 48).
10. 	Claims 13, 14, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Van Buskirk et al. (9,148,989, hereinafter Van Buskirk).
 	Regarding claim 13, Schmidt fails to disclose that said control spring is pneumatic.   	However, Van Buskirk discloses an apparatus comprising a control spring having pneumatic operating functions (See Col. 3, lines 21 - 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Schmidt according to the teachings of Van Buskirk for the purpose of, advantageously providing an improved unit since this type of device enables the depth and amount of pressure exerted by closing mechanisms to be more closely and conveniently controlled (See Van Buskirk, Col. 2, lines 39 – 41). 	Regarding claim 14, Schmidt fails to disclose that said control spring is hydraulic.   	However, in Van Buskirk, the control spring has hydraulic functions (See Col. 3, lines 21 – 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Schmidt according to the teachings of Van Buskirk for the purpose of, advantageously providing an improved unit since this type of device enables the depth and amount of pressure exerted by closing mechanisms to be more closely and conveniently controlled (See Van Buskirk, Col. 2, lines 39 – 41). 	Regarding claim 26, Schmidt fails to disclose that said control spring is pneumatic.   	However, Van Buskirk discloses an apparatus comprising a control spring having pneumatic operating functions (See Col. 3, lines 21 - 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Schmidt according to the teachings of Van Buskirk for the purpose of, advantageously providing an improved unit since this type of device enables the depth and amount of pressure exerted by closing mechanisms to be more closely and conveniently controlled (See Van Buskirk, Col. 2, lines 39 – 41). 	Regarding claim 27, Schmidt fails to disclose that said control spring is hydraulic. 	However, in Van Buskirk, the control spring has hydraulic functions (See Col. 3, lines 21 – 27). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Schmidt according to the teachings of Van Buskirk for the purpose of, advantageously providing an improved unit since this type of device enables the depth and amount of pressure exerted by closing mechanisms to be more closely and conveniently controlled (See Van Buskirk, Col. 2, lines 39 – 41).
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.12. 	Paul (2,996,312) discloses a fifth wheel weight distributor. 	Martin (2022/0210962) discloses an improved row cleaner and row closer assemblies for strip till planters.	 	Martin (20090301367) discloses an adjustable row cleaner.
 	Freed et al. (20180266078) disclose a retrofit cylinder assembly for agricultural equipment. 	Freed et al. (20170000001) disclose a debris clearing device having teeth with sharpened leading edges.13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/25/22